Citation Nr: 1645737	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to higher initial evaluations for peripheral neuropathy of the left upper extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter.

4.  Entitlement to higher initial evaluations for peripheral neuropathy of the right upper extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to higher initial evaluations for peripheral neuropathy of the right lower extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1971.

This appeal is before the Board of Veterans' Appeals (Board) from November 2010 and April 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2012 statement, the Veteran requested a hearing before the Board, but subsequently withdrew that request in a September 2016 statement by his representative.


FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of total occupational and social impairment, or for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

2.  The Veteran's diabetes mellitus does not require regulation of activities and is not productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, or progressive loss of weight and strength.

3.  Prior to July 19, 2012, the Veteran's peripheral neuropathy of the left upper extremity did not result in symptoms comparable to complete paralysis, or moderate or severe incomplete paralysis, of the median and ulnar nerves, and it did not result in any symptoms affecting the radial nerve.

4.  From July 19, 2012, the Veteran's peripheral neuropathy of the left upper extremity did not result in symptoms comparable to complete paralysis, or severe incomplete paralysis, of the radial, median, and ulnar nerves.  

5.  Prior to July 19, 2012, the Veteran's peripheral neuropathy of the right upper extremity did not result in symptoms comparable to complete paralysis, or moderate or severe incomplete paralysis, of the median and ulnar nerves, and it did not result in any symptoms affecting the radial nerve.

6.  From July 19, 2012, to August 21, 2013, the Veteran's peripheral neuropathy of the right upper extremity did not result in symptoms comparable to complete paralysis, or moderate or severe incomplete paralysis, of the radial, median, and ulnar nerves.  

7.  From August 21, 2013, the Veteran's peripheral neuropathy of the right upper extremity resulted in symptoms comparable to moderate incomplete paralysis of the radial, median, and ulnar nerves, but did not result in symptoms comparable to complete paralysis or severe incomplete paralysis.  

8.  Prior to August 21, 2013, the Veteran's peripheral neuropathy in the left lower extremity did not result in symptoms comparable to complete paralysis of the sciatic nerve, or moderate or moderately severe incomplete paralysis, or in severe incomplete paralysis with marked muscular atrophy.

9.  From August 21, 2013, the Veteran's peripheral neuropathy of the left lower extremity resulted in symptoms comparable to moderately severe incomplete paralysis of the sciatic nerve, but did not result in symptoms comparable to complete paralysis or severe incomplete paralysis with marked muscular atrophy.

10.  Prior to July 19, 2012, the Veteran's peripheral neuropathy in the right lower extremity did not result in symptoms comparable to complete paralysis of the sciatic nerve, or moderate or moderately severe incomplete paralysis, or in severe incomplete paralysis with marked muscular atrophy.

11.  From July 19, 2012 to August 20, 2013, the Veteran's peripheral neuropathy in the right lower extremity did not result in symptoms comparable to complete paralysis of the sciatic nerve, or moderately severe incomplete paralysis, or severe incomplete paralysis with marked muscular atrophy.

12.  From August 21, 2013, the Veteran's peripheral neuropathy of the right lower extremity resulted in symptoms comparable to moderately severe incomplete paralysis of the sciatic nerve, but did not result in symptoms comparable to complete paralysis or severe incomplete paralysis with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for higher initial evaluations for peripheral neuropathy of the left upper extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015).

4.  The criteria for higher initial evaluations for peripheral neuropathy of the right upper extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter, were not met prior to August 21, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

5.  The criteria for an evaluation of 30 percent, but not in excess thereof, for peripheral neuropathy of the right upper extremity, from August 21, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

6.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to August 21, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

7.  The criteria for an evaluation of 40 percent, but not in excess thereof, for peripheral neuropathy of the left lower extremity, from August 21, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for higher initial evaluations for peripheral neuropathy of the right lower extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter, were not met prior to August 21, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2015).

9.  The criteria for an evaluation of 40 percent, but not in excess thereof, for peripheral neuropathy of the right lower extremity, from August 21, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated December 2008 and April 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his PTSD in October 2010, June 2011, and August 2013, and examinations for his diabetes and associated neuropathy in May 2010, May 2011, July 2012, and August 2013.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

PTSD

The Veteran claims an increased rating for PTSD.

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in August 2008 the Veteran reported via telephone that his medication was working, his mood was good, and his nightmares were reduced 50 percent.  He denied suicidal ideation.  In September 2008 he reported decreased irritability, but still engaged in little activity away from home other than work.  He reported remaining active on Sundays with his church.  Persistent nightmares occurred 2-3 times per week.  He denied suicidal or homicidal ideation.  He was diagnosed with prolonged PTSD, depression, and alcohol dependence.  In November 2008, he denied current depressed mood and reported improvement in anger control and irritability and a reduction in nightmares.  He continued to experience intrusive thoughts.  His psychiatrist noted a constricted but appropriate affect, linear thought processes, and impaired judgment and insight.  He was assigned a GAF score of 60.  In February 2009 he reported fewer intrusive thoughts, and his psychiatrist noted improved judgment and insight.  His GAF score was increased to 62, and depression was removed from his diagnosis.  In May 2009 he reported persistent avoidance symptoms, depressed mood, anhedonia, decreased appetite, short attention span, and a decrease in motivation.  He also reported fewer nightmares.  In August 2009 he reported additional improvement, keeping up at work, doing his yard, and attending church functions.  Intrusive thoughts only occurred when triggered by the news or a movie, but he reported continued startle response to noises.  In November 2009 he reported increased memories of Vietnam, which he attributed to Veterans' Day events and watching war movies.  He continued to stay isolated with the exception of work and church.  His psychiatrist noted PTSD symptoms exacerbated by television viewing habits and running out of medication, but kept his GAF score at 62.  In February 2010, he reported feeling hopeless about health troubles but not about life.  His psychiatrist noted an increase in isolation with less interest in activity.  By April 2010 he reported that his alcohol consumption had gotten out of control.  He began a four-week alcohol abuse treatment program.  In June 2010 he reported he was doing alright and was able to return to work.  He reported fair sleep with the occasional dream and some down days but no hopeless or suicidal thoughts.  In August 2010 he reported increased forgetfulness over the prior two weeks coupled with an increase in intrusive memories.  He had increased his activities with his church.  His psychiatrist assigned a GAF score of 65.

The Veteran underwent a VA examination in October 2010.  He reported sleep difficulties, including nightmares and night sweats.  He reported pretty good peer relationship quality.  He stated he experienced memory loss.  His wife reported that he isolates himself and has difficulty communicating with her and others.  The examiner found no impairment of thought processes or communication.  The Veteran denied panic attacks or impaired impulse control.  The examiner diagnosed chronic PTSD, moderate to moderately severe, and assigned a GAF score of 60.

VA treatment records reflect that in November 2010 the Veteran reported an increase in symptoms triggered by a death in the family.  In February 2011 he reported sleep difficulties and night sweats.  In May 2011 he reported increased activity at church functions.  His psychiatrist maintained his GAF score at 65 and assessed his functioning as stable.  

The Veteran underwent another VA examination in June 2011.  He reported a change in medications since his prior examination, with symptoms otherwise unchanged.  The examiner diagnosed chronic PTSD, moderate to moderately severe, with evidence of moderately increased symptoms through increased medication and reduced the Veteran's GAF score to 56.

In an August 2011 statement, the Veteran reported an increase in dosage of his medication for PTSD.

VA treatment records reflect that in September 2011, the Veteran exhibited an increase in isolation and depressive symptoms, reporting increased alcohol consumption and intrusive memories of the September 11 terrorist attacks.  His psychiatrist reduced his GAF score to 62.  In January 2012, he reported holiday-related stress as an excess of family was visiting.  He was feeling more down, depressed, and at times hopeless.  He began drinking and his nightmares returned.  He reported distraction and an inability to concentrate.  His GAF score was continued at 62.  In February 2012 he reported that he was the same, but now he occasionally attended the senior center to play table tennis.  His psychiatrist noted continued isolation and depressive symptoms.  In April 2012 he reported continuing periods of down mood, anhedonia, and feeling as though his life is being drawn to a close.  He reported frequent nightmares and some hopeless thoughts.  His psychiatrist noted continued isolation and depressive symptoms and continued his GAF score at 62.  

In a May 2012 statement, the Veteran again reported that PTSD medication had to be adjusted.

VA treatment records reflect that in June 2012, the Veteran's psychiatrist noted some improvement in mood and activity but continued isolation.  Health concerns further impaired his mood and functioning, and in September 2012 his psychiatrist reduced his GAF score to 55.  In October 2012 he reported hopelessness, feeling empty, and being irritable and snappy.  He noted intrusive thoughts and dreams of Vietnam at a variable frequency.  His GAF score was restored to 62.  He reported no change in November 2012.  In January 2013, he reported that his life was in a downward spiral, with hopeless thoughts, depressed mood, and feeling that no one cared about him.  His psychiatrist assigned a GAF score of 52.  In February 2013, he reported increased drinking and that his marriage was ending.  Increased frequency of therapy for his depression symptoms led to an improvement reported in March 2013.  His psychiatrist noted continued depressed mood and anhedonia in May 2013, but noted a more leveled mood in July 2013.

In a July 2013 statement, the Veteran's wife reported that he cried constantly for no apparent reason and exhibited suicidal thoughts at times.  She reported that he isolated himself from her and their two daughters.  She reported angry outbursts and mood swings and that he was verbally abusive to their daughters.  She stated that he avoids crowds.

The Veteran underwent another VA examination in August 2013.  He reported a deteriorating quality of relationship with his wife, but great relationships with his daughters.  He stated that he does not have any friends or hobbies, but does remain active in his church.  He reported a depressed mood, self-isolation, avoidance of crowds, hypervigilance, startling, and sleep difficulties.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner diagnosed chronic moderate-severe PTSD with a GAF score of 52.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

VA treatment records reflect that in October 2013, the Veteran reported getting along okay with his wife.  His psychiatrist continued his GAF score at 52.  He reported improved mood and better sleep in February 2014.  In June 2014 he reported good relationships with his daughters.  In October 2014 he reported not doing too well, but nevertheless indicated a better mood, enjoyable visits with his daughters, and getting exercise on a stationary bicycle.  He declined individual therapy for depression, preferring to continue in group therapy.  In February 2015, he reported he was doing okay.  He still had some anxiety and nightmares and thought about Vietnam on a daily basis.  He denied hopeless thoughts and reported a good relationship with his daughters.  In August 2015, he reported continued nightmares 3-4 times per week.  He stated that he tried to keep himself busy.  In December 2015, he reported increased irritability and inconsistent compliance with medication since suffering a stroke in August.  He reported feeling distressed on and off but without hopelessness.  He denied any recent nightmares or intrusive memories.  In April 2016, he reported a good life, though at times he feels down and hopeless without suicidal ideation.  He reported no recent difficulties with nightmares or flashbacks.

The Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  Higher evaluations are warranted for total occupational and social impairment, or for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The evidence does not establish such severity of symptomatology.  The Veteran's symptoms have been consistently manageable, with such symptoms as nightmares, sleep difficulties, isolation, irritability, avoidance of crowds, memory loss, and depression.  His treatment records indicate that he was fully cooperative and able to sustain conversation.  There are no records of incidents in which the Veteran lost control of his impulses.  Despite some strain in his marriage, he has effectively maintained strong family relationships with his wife and daughters.  Although the Veteran self-isolates and does not work, he remains active in church activities and is able to maintain relationships through such activity.  When recorded, his GAF score remained above 50 and sometimes were above 60, reflecting the moderate symptoms which warrant his current 50 percent rating.  His persistent nightmares, intrusive thoughts, self-isolation, lack of motivation, and irritability are all well within the criteria for his current 50 percent rating.  For these reasons, the Board finds that an evaluation in excess of 50 percent is not warranted for the Veteran's PTSD.

Diabetes Mellitus

The Veteran claims an increased rating for diabetes mellitus.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's current 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

VA treatment records reflect that in August 2009 the Veteran was on a restricted diet for his diabetes. 

The Veteran underwent a VA examination in May 2010.  He reported treating his diabetes with insulin, and seeing his doctor every 2 months.  He reported being hospitalized in 2004, but since then denied any ketoacidosis or hypoglycemic episodes.  The examiner found that the Veteran reported no complaints or symptoms related to diabetes (apart from neuropathy discussed below), denied episodes of hypoglycemic reactions or ketoacidosis, was not on any specific restricted diet, reported stable weight, and had no activity restrictions due to diabetes.

VA treatment records reflect that in October 2010, the Veteran's physician noted that he was following his diet and walking a mile every other day.  

In his April 2011 notice of disagreement, the Veteran reported that he is on insulin twice daily, a restricted diet, and his activities are regulated.

The Veteran underwent another VA examination in May 2011.  He reported taking insulin twice a day and seeing his doctor every 2 months.  He denied ketoacidosis and reported rare hypoglycemic episodes.  He had not been hospitalized for diabetes since 2004.  He was diagnosed with insulin-dependent diabetes mellitus.

VA treatment records from June 2011 reflect that he was instructed how to manage his diabetes through insulin injections, and his pharmacist instructed him to increase physical activity as tolerated, suggesting swimming and walking.  He reported that pain from his orthopedic disabilities prevented him from exercising enough.  He reported a hypoglycemic episode in August 2011.  In October 2011, the Veteran reported 2 episodes of hypoglycemia in the prior 8 weeks.  He had symptoms of tingling fingers and compensated appropriately.

In a December 2011 statement the Veteran again reported that he is on insulin, restricted diet, and regulated activities.  In a June 2012 statement, he reported that his insulin dosage had been increased.

The Veteran underwent another VA examination in August 2013.  The examiner noted that the Veteran's diabetes was managed by a restricted diet, prescribed oral hypoglycemic agents, and prescribed insulin with more than one daily injection.  He did not require regulation of activities as part of his diabetes management.  He visited his doctor for diabetic care less than twice per month.  He had had no hospitalizations during the prior 12 months for ketoacidosis or hypoglycemia.  He did not have progressive unintentional loss of weight or strength.

VA treatment records reflect that in June 2014 the Veteran was noted to have uncontrolled diabetes mellitus on insulin.  His physician reviewed his diet and exercise, and he was referred for consultations to guide him on insulin administration and blood sugar monitoring.  In July 2014 he reported 3 hypoglycemic episodes, with an additional episode reported in August 2014, due to delayed meals and increased physical activity, for which he compensated accordingly.  His medication was adjusted.  He reported an additional nocturnal episode in September 2014 due to a light dinner.  Records reflect that his glucose control had improved by February 2015.  Treatment thereafter was routine, and as of April 2016 he reported no hypoglycemic episodes.  Other than his neuropathy, his physical examination was normal.  

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  His current rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  Higher ratings are warranted for diabetes mellitus requiring regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, or progressive loss of weight and strength.  The evidence does not establish such manifestations.  While the Veteran has stated that his diabetes requires regulation of activities, his treatment records do not reflect any such instruction from his treating physicians, but instead clearly reflect that he has instructed to increase and not lessen his physical activity.  There have been no recorded episodes of ketoacidosis, and none of his hypoglycemic episodes have required hospitalization.  He received diabetic care once every other month.  There is no indication of progressive loss of weight and strength, and the only complications noted are the peripheral neuropathy separately rated.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.

Peripheral Neuropathy

The Veteran claims increased ratings for his peripheral neuropathy associated with diabetes mellitus.

The Veteran's neuropathy of the upper extremities is currently evaluated as paralysis of the radial nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8514.  In the dominant extremity, an evaluation of 20 percent is warranted for mild incomplete paralysis, an evaluation of 30 percent is warranted for moderate incomplete paralysis, an evaluation of 50 percent is warranted for severe incomplete paralysis, and an evaluation of 70 percent is warranted for complete paralysis.  In the nondominant extremity, an evaluation of 20 percent is warranted for mild or moderate incomplete paralysis, an evaluation of 40 percent is warranted for severe incomplete paralysis, and an evaluation of 50 percent is warranted for complete paralysis.  The evidence further indicates that the Veteran is right-handed, and his evaluations shall be discussed as such.  

In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  The Board notes that the evidence, discussed in more detail below, indicates that the Veteran experiences paralysis in the radial, median, and ulnar nerves.  The median and ulnar nerves are evaluated under Diagnostic Codes 8515 and 8516; however, the Board finds no aspects of impairment of the ulnar and/or median nerves which have not been relied upon to support the Veteran's evaluation for radial nerve paralysis.  In this situation, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14.  Of the three codes, Diagnostic Code 8514 provides the highest potential evaluations for each degree of severity.

Prior to July 19, 2012, the Veteran's upper extremity peripheral neuropathy was evaluated as incomplete paralysis of the ulnar nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8516, as an impairment of the radial nerve had not yet been diagnosed.  Under this code, in the dominant extremity, an evaluation of 10 percent is warranted for mild incomplete paralysis, an evaluation of 30 percent is warranted for moderate incomplete paralysis, an evaluation of 40 percent is warranted for severe incomplete paralysis, and an evaluation of 60 percent is warranted for complete paralysis.  In the nondominant extremity, an evaluation of 10 percent is warranted for mild incomplete paralysis, an evaluation of 20 percent is warranted for moderate incomplete paralysis, an evaluation of 30 percent is warranted for severe incomplete paralysis, and an evaluation of 50 percent is warranted for complete paralysis.  

The Veteran's neuropathy of the lower extremities is currently evaluated as paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  An evaluation of 10 percent is warranted for mild incomplete paralysis, an evaluation of 20 percent is warranted for moderate incomplete paralysis, an evaluation of 40 percent is warranted for moderately severe incomplete paralysis, an evaluation of 60 percent is warranted for severe incomplete paralysis with marked muscular atrophy, and evaluation of 80 percent is warranted for complete paralysis.  

In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  As with the upper extremities, the Board notes that the evidence indicates that the Veteran experiences paralysis in the femoral nerves.  The femoral nerves are evaluated under Diagnostic Code 8526; however, the Board finds no aspects of impairment of the femoral nerves which have not been relied upon to support the Veteran's evaluation for sciatic nerve paralysis.  In this situation, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14.  Of the two codes, Diagnostic Code 8520 provides the higher potential evaluations for each degree of severity.

Private treatment records include an October 2009 motor nerve study which shows mild sensory-motor polyneuropathy in arms and legs, which the neurologist noted may represent diabetic neuropathy.

In his March 2010 claim, the Veteran reported numbness in his right hand, right forearm, left thigh, right toes, and left foot.  He also reported immobility and stiffness in his left hand and fingers.

The Veteran underwent a VA examination in May 2010.  He reported numbness in the right forearm, right hand, left thigh, and bilateral feet and toes.  On examination, the examiner found decreased sensation from the right elbow to the tips of the fingers, the left wrist to the tips of the fingers, the bilateral thighs, and from the bilateral ankles to the tips of the toes.  The examiner opined that the symptoms in the thighs were likely secondary to the Veteran's lumbar spondylosis, with the remaining symptoms secondary to diabetes mellitus.  In a March 2011 addendum to this report, the examiner found mild impairment of the median and ulnar nerves of the upper extremities and mild impairment of the medial and lateral plantar nerves of the lower extremities.

VA treatment records reflect that in June 2010 the Veteran reported bilateral forearm and hand paresthesia and lower extremity sensory disturbance.  Electromyography revealed moderate median neuropathy across the right and left wrist consistent with carpal tunnel syndrome.

The Veteran underwent another VA examination in May 2011.  He reported numbness in the bilateral forearms, hands, posterior thighs, legs, and feet.  He reported difficulty writing, frequent drops of objects, and the inability to grip anything with his left hand.  He was diagnosed with peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities. 

In an August 2011 statement, the Veteran reported an increase in dosage of his medication for peripheral neuropathy.

The Veteran underwent another VA examination on July 19, 2012.  He reported difficulty holding items due to upper extremity neuropathy and difficulty ambulating due to lower extremity neuropathy.  The examiner found progressive signs and symptoms of typical diabetic peripheral neuropathy that occur in a stocking/glove pattern with objective findings of decreased muscle strength, loss of vibration sense (especially in feet), decreased reflexes, and decrease to loss of monofilament sensations.  Specifically, the examiner found severe paresthesia in the bilateral upper and lower extremities, severe numbness in the bilateral upper and lower extremities, and severe constant pain in the right upper and lower extremities and moderate constant pain in the left upper and lower extremities.  The Veteran had difficulty ambulating without a cane.  Muscle strength was less than normal in the left knee and the bilateral ankles, wrists, and hands, and there was no movement against resistance in the right knee.  All measured tendon reflexes were decreased.  Light touch sensation was decreased in the bilateral forearms, knees, thighs, and ankles, and was absent in the hands, fingers, feet, and toes.  Vibration sensation was absent in the lower extremities.  There was decreased hair distribution in the bilateral lower extremities.  In the upper extremities, the examiner diagnosed mild incomplete paralysis of the bilateral radial, median, and ulnar nerves.  In the lower extremities, the examiner diagnosed mild incomplete paralysis of the left sciatic nerve and moderate incomplete paralysis of the right sciatic nerve.

The Veteran underwent another VA examination on August 21, 2013.  The examiner found severe constant pain, severe paresthesia, and severe numbness in all four extremities.  Muscle strength was less than normal in the right elbow, left wrist for extension and flexion, right wrist for extension, bilateral grip, left pinch, left knee, and bilateral ankles.  There was no movement against resistance in the right wrist for flexion, right pinch, and right knee.  All measured deep tendon reflexes were decreased.  Light touch sensation was decreased in the bilateral shoulders, forearms, knees, thighs, ankles, and lower legs, and was absent in the hands, fingers, knees, and toes.  Position sense was absent in the lower extremities.  Vibration sensation was decreased in the right upper extremity and absent in the lower extremities.  Cold sensation was decreased in the upper extremities and absent in the lower extremities.  The examiner noted shiny skin and hair loss in the bilateral lower extremities.  In the upper extremities, the examiner diagnosed moderate incomplete paralysis of the radial, median, and ulnar nerves.  In the lower extremities, the examiner diagnosed moderate incomplete paralysis of the femoral nerve and moderately severe incomplete paralysis of the sciatic nerve.

Left Upper Extremity

The Board finds that an evaluation in excess of 10 percent is not warranted prior to July 19, 2012.  The Veteran's 10 percent rating for that period is warranted for mild incomplete paralysis of the ulnar nerve in the nondominant upper extremity.  Higher ratings are available for symptoms comparable to complete paralysis or moderate or severe incomplete paralysis.  The Board finds that the evidence weighs against such symptomatology.  The private October 2009 motor nerve study showed mild sensory-motor polyneuropathy.  In his May 2010 VA examination, the Veteran was diagnosed with mild peripheral neuropathy of the median and ulnar nerves.  His May 2011 VA examination did not address the severity of his neuropathy, nor did any treatment records prior to July 19, 2012.  Furthermore, prior to that examination the Veteran was never diagnosed with neuropathy of the radial nerve, which affords a higher rating for mild incomplete paralysis.  While the Veteran was diagnosed with incomplete paralysis of both the median and ulnar nerves, to rate under both would constitute unlawful pyramiding under 38 C.F.R. § 4.14.  The Board notes that the rating for mild incomplete paralysis of the median nerve of the nondominant extremity is also 10 percent.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted prior to July 19, 2012.

For the period from July 19, 2012, the Board finds that an evaluation in excess of 20 percent is not warranted.  The Veteran's 20 percent evaluation is warranted for mild or moderate incomplete paralysis of the radial nerve in the nondominant extremity.  Higher ratings are warranted for symptoms comparable to complete paralysis or severe incomplete paralysis.  There is no evidence in the record of such severity.  At his July 19, 2012 VA examination, the examiner diagnosed the Veteran with mild incomplete paralysis of the radial nerve.  At his August 21, 2013 VA examination, the examiner diagnosed the Veteran with moderate incomplete paralysis of the radial nerve.  There is no indication in the record of symptoms comparable to severe incomplete paralysis of or of complete paralysis.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the period from July 19, 2012.

Right Upper Extremity

The Board finds that an evaluation in excess of 10 percent is not warranted prior to July 19, 2012.  The Veteran's 10 percent rating for that period is warranted for mild incomplete paralysis of the ulnar nerve in the dominant upper extremity.  Higher ratings are available for symptoms comparable to complete paralysis or moderate or severe incomplete paralysis.  The Board finds that the evidence weighs against such symptomatology.  The private October 2009 motor nerve study showed mild sensory-motor polyneuropathy.  In his May 2010 VA examination, the Veteran was diagnosed with mild peripheral neuropathy of the median and ulnar nerves.  His May 2011 VA examination did not address the severity of his neuropathy, nor did any treatment records prior to July 19, 2012.  Furthermore, prior to that examination the Veteran was never diagnosed with neuropathy of the radial nerve, which affords a higher rating for mild incomplete paralysis.  While the Veteran was diagnosed with incomplete paralysis of both the median and ulnar nerves, to rate under both would constitute unlawful pyramiding under 38 C.F.R. § 4.14.  The Board notes that the rating for mild incomplete paralysis of the median nerve of the dominant extremity is also 10 percent.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted prior to July 19, 2012.

For the period from July 19, 2012, to August 21, 2013, the Board finds that an evaluation in excess of 20 percent is not warranted.  The Veteran's 20 percent evaluation is warranted for mild incomplete paralysis of the radial nerve in the dominant extremity.  Higher ratings are warranted for symptoms comparable to complete paralysis or for moderate or severe incomplete paralysis.  There is no evidence in the record of such severity.  At his July 19, 2012 VA examination, the examiner diagnosed the Veteran with mild incomplete paralysis of the radial nerve.  There is no indication in the record of severe incomplete paralysis of or of complete paralysis.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the period from July 19, 2012, to August 21, 2013.

However, for the period from August 21, 2013, the Board finds that a 30 percent rating is warranted.  At his August 21, 2013 VA examination, the examiner diagnosed the Veteran with moderate incomplete paralysis of the radial nerve.  Moderate incomplete paralysis of the radial nerve in the dominant upper extremity warrants a 30 percent rating.  As there is no evidence of symptoms comparable to complete paralysis or severe incomplete paralysis, a rating in excess of 30 percent is not warranted.  

Left Lower Extremity

The Board finds that an evaluation in excess of 10 percent is not warranted prior to August 21, 2013.  The Veteran's 10 percent rating for that period is warranted for mild incomplete paralysis of the sciatic nerve.  Higher ratings are available for symptoms comparable to complete paralysis, for moderate or moderately severe incomplete paralysis, or for severe incomplete paralysis with marked muscular atrophy.  The Board finds that the evidence weighs against such symptomatology.  The private October 2009 motor nerve study showed mild sensory-motor polyneuropathy.  In his May 2010 VA examination, the Veteran was diagnosed with mild impairment in the lower extremities.  His May 2011 VA examination did not address the severity of his neuropathy, nor did any treatment records prior to July 19, 2012.  At his July 19, 2012 VA examination, the examiner diagnosed the Veteran with mild incomplete paralysis of the left sciatic nerve.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted prior to August 21, 2013.

However, for the period from August 21, 2013, the Board finds that an evaluation of 40 percent, but not in excess thereof, is warranted.  At his August 21, 2013 VA examination, the examiner diagnosed the Veteran with moderately-severe incomplete paralysis of the left sciatic nerve, which warrants a 40 percent rating.  As there is no evidence of symptoms comparable to complete paralysis or of severe incomplete paralysis with marked muscular atrophy, a rating in excess of 40 percent is not warranted.

Right Lower Extremity

The Board finds that an evaluation in excess of 10 percent is not warranted prior to July 19, 2012.  The Veteran's 10 percent rating for that period is warranted for mild incomplete paralysis of the sciatic nerve.  Higher ratings are available for symptoms comparable to complete paralysis, for moderate or moderately severe incomplete paralysis, or for severe incomplete paralysis with marked muscular atrophy.  The Board finds that the evidence weighs against such symptomatology.  The private October 2009 motor nerve study showed mild sensory-motor polyneuropathy.  In his May 2010 VA examination, the Veteran was diagnosed with mild impairment in the lower extremities.  His May 2011 VA examination did not address the severity of his neuropathy, nor did any treatment records prior to July 19, 2012.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted prior to July 19, 2012.

For the period from July 19, 2012, to August 21, 2013, the Board finds that an evaluation in excess of 20 percent is not warranted.  At his July 19, 2012 VA examination, the examiner diagnosed the Veteran with moderate incomplete paralysis of the right sciatic nerve, warranting a 20 percent rating.  There is no evidence indicating symptoms comparable to complete paralysis or indicating moderately severe or severe incomplete paralysis.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted from July 19, 2012, to August 21, 2013.

However, for the period from August 21, 2013, the Board finds that an evaluation of 40 percent, but not in excess thereof, is warranted.  At his August 21, 2013 VA examination, the examiner diagnosed the Veteran with moderately-severe incomplete paralysis of the right sciatic nerve, which warrants a 40 percent rating.  As there is no evidence of symptoms comparable to complete paralysis or of severe incomplete paralysis with marked muscular atrophy, a rating in excess of 40 percent is not warranted.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria.  Specifically, the criteria for PTSD contemplate the Veteran's sleep disturbances, nightmares, social isolation, irritability, and depressed mood.  The criteria for diabetes mellitus contemplate the requirements of restricted diet and insulin medication, as well as episodes of hypoglycemia not requiring hospitalization or treatment twice monthly.  Finally, the criteria for peripheral neuropathy contemplate the incomplete paralysis and associated pain and loss of balance on which the Veteran's evaluations are based.  For these reasons, no referral for extraschedular consideration is required.  

The Veteran has not articulated any basis for an entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD, diabetes, and peripheral neuropathy is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or so increased because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).




	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include PTSD, is denied.

An evaluation in excess of 20 percent for diabetes mellitus is denied.

Higher initial evaluations for peripheral neuropathy of the left upper extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter, are denied.

Higher initial evaluations for peripheral neuropathy of the right upper extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter, are denied prior to August 21, 2013.

From August 21, 2013, an evaluation of 30 percent, but not in excess thereof, for peripheral neuropathy of the right upper extremity, is granted, subject to the laws and regulations governing the payment of VA benefits.

Prior to August 21, 2013, an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

From August 21, 2013, an evaluation of 40 percent, but not in excess thereof, for peripheral neuropathy of the left lower extremity, is granted, subject to the laws and regulations governing the payment of VA benefits.

Higher initial evaluations for peripheral neuropathy of the right lower extremity, assigned a 10 percent disability rating prior to July 19, 2012, and a 20 percent disability rating thereafter, are denied prior to August 21, 2013.


	(CONTINUED ON NEXT PAGE)


From August 21, 2013, an evaluation of 40 percent, but not in excess thereof, for peripheral neuropathy of the right lower extremity, is granted, subject to the laws and regulations governing the payment of VA benefits.



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


